Motion for reargument denied, with ten dollars costs to the State Industrial Board against the employer and the insurance carrier. Motion for leave to appeal to the Court of Appeals denied. Motion to permit the memorandum (attached to motion papers) to be filed herein nunc pro tunc granted, and decision*  amended by adding thereto the following: The court has considered and passed upon the constitutional question, under section 20 of the Workmen’s Compensation Law.  Motion for stay denied. McNamee, J., not voting.